Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 1 of 22

Stuart A. Krause

Bryan D. Leinbach

Zeichner Ellman & Krause LLP
1211 Avenue of the Americas
New York, New York 10036
(212) 223-0400
skrause@zeklaw.com
bleinbach@zeklaw.com

Attorneys for Citibank, N.A. and Citibank, N.A. as Administrative Agent
and Collateral Agent

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITIBANK, N.A., and CITIBANK, N.A., as Civil Action No.:
Administrative Agent and Collateral Agent,

Plaintiff,
COMPLAINT

- against -

DOUGLAS JACOBSEN and NORMAN J.
KRAVETZ,

Defendants.

 

 

Plaintiffs Citibank, N.A. (“Lender”) and Citibank, N.A., as Administrative Agent
and Collateral Agent (“Agent”), by their attorneys Zeichner Ellman & Krause LLP, for their
Complaint against defendants Douglas Jacobsen and Norman J. Kravetz, allege, upon information

and belief, as follows:
Nature of Action

1, This is an action for breach of certain Limited Indemnity Guaranties
executed as of December 28, 2017 by each of the defendants in favor of Lender and Agent (the
“Guaranties”), guaranteeing, among other things, payment of obligations under a certain Credit

Agreement dated as of June 29, 2017 (the “Credit Agreement”), as amended.
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 2 of 22

2. Lender and Agent made a $50,000,000.00 business loan to corporate
borrower parties the defendants controlled, pursuant to the Credit Agreement, as amended. To
induce Lender and Agent to enter into an amendment to the Credit Agreement, defendants entered
into the Guaranties, which provide for the payment by defendants of the loan upon the occurrence

of a “Guaranty Tigger Event.”

3. Approximately a year later, the borrower parties defaulted on their
obligations under the Credit Agreement (including full payment at maturity), by among other
things failing to make required payments under the Credit Agreement and failing to meet their
obligations under other loan agreements. Moreover, defendants’ obligations to repay the loan as
provided in the Guaranties were triggered due to, among other things, borrower parties’ fraud in
connection with a related loan, the borrower parties’ inability to pay their debts as they became
due, and the borrower parties’ failures to comply with certain positive and negative covenants in
the Credit Agreement and related loan documents. Defendants have failed to satisfy their
obligations under the Guaranties despite multiple demands. As a result, Lender and Agent seek

payment in this action under the Guaranties.

Parties and Related Entities

4, Plaintiff, in each of its respective capacities, is a national banking
association with its main office as designated in its articles of association in the state of South
Dakota. It is the Initial Lender (and only lender) under the Credit Agreement. In addition, it is the

Administrative Agent and Collateral Agent under the Credit Agreement.

5. Upon information and belief, defendant Douglas Jacobsen (“Jacobsen”) is

an individual domiciled in the state of California. Jacobsen is the co-founder and Chief Executive
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 3 of 22

Officer of JH Capital Group Holdings, LLC. Jacobsen is also the founder and Chief Executive
Officer of JH Portfolio Debt Equities, LLC. Upon information and belief, Jacobsen exercised

and/or exercises control over certain of the Borrower Parties (defined below).

6. Upon information and belief, defendant Norman J. Kravetz (“Kravetz”) is
an individual domiciled in the state of California. Kravetz is the co-founder and Chairman of the

Board of JH Capital Group Holdings, LLC.

7. Upon information and belief, non-party JHCG Holdings LLC (“Borrower”)
is a Delaware limited liability company. Borrower also has active business registrations in

California and Georgia.

8. Upon information and belief, Borrower’s sole equity member is JH Capital
Group Holdings, LLC (“Parent”). In turn, Parent’s sole member is Jacobsen Credit Holdings LLC,

whose sole member is Jacobsen.

9. Upon information and belief, non-party JH Portfolio Debt Equities, LLC
(“Servicer”), is a California limited liability company. Servicer also has active business

registrations in Delaware, Arizona, Hawaii, Illinois, and Missouri.

10. | Upon information and belief, Servicer’s sole member is Borrower.

11. Borrower, Servicer, Parent, and their Affiliates (defined below) are in the
business of purchasing portfolios of consumer and merchant loan obligations at a discount off the
face value of such loans and generating profits by deploying a proprietary collections platform and
network of collection agencies to professionally manage the recovery of the amounts due on the

accounts.
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 4 of 22

Jurisdiction and Venue

12. This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1332(a)
and 1348 because plaintiffs and defendants are citizens of different states, and the matter in

controversy exceeds $75,000, exclusive of interest and costs.

13. This Court has personal jurisdiction over the defendants because, among
other things, in each of the Guaranties, defendants submitted themselves and their property to the
jurisdiction of the United States District Court for the Southern District of New York to resolve

any disputes relating to the Guaranties, and pursuant to NYGOL § 5-1402.

14. Venue is likewise proper in this Court because defendants agreed in the
Guaranties to resolve any dispute relating to the Guaranties in the United States District Court for
the Southern District of New York and explicitly waived any objection they may have to the venue

of such action in this Court, as well as the right to argue that this Court is an inconvenient forum.
Facts Common to all Counts
The Loan

15. On or about June 29, 2017, Borrower and Parent entered into the Credit
Agreement with Lender and Agent. A true and correct copy of the Credit Agreement is attached

hereto as Exhibit A.
16. The Credit Agreement identifies Parent as Borrower’s parent company.

17. The Credit Agreement defines the Servicer as JH Portfolio Debt Equities

LLC.
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 5 of 22

18. The Credit Agreement defines Borrower as JHCG Holdings LLC.

19. In addition, Borrower, Parent and Servicer are each defined as a “Borrower
Party” under the Credit Agreement. See Credit Agreement, p. 2 (Ex. A). The Credit Agreement

also broadly defines an “Affiliate” as

“Affiliate” of any Person means any Person who directly or
indirectly controls, is controlled by, or is under direct or indirect
common control with such Person. For purposes of this definition,
the term “control” when used with respect to any Person means the
power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling,”
“controlled by” and “under common control with” have meanings
correlative to the foregoing. In addition, for purposes of this
definition, any fund or investment vehicle, whether existing as of
the Closing Date or thereafter formed, which is managed by any
Person, shall be deemed to be an “Affiliate” of such Person.
Notwithstanding the foregoing to the contrary and solely with
respect to the Borrower Parties and their Subsidiaries, the term
“Affiliates” means and refers only to a Person who is a direct or
indirect Subsidiary of the Parent or is a Person with respect to whom
the Parent directly or indirectly through one or more Subsidiaries
owns at least 50% of the Equity Interests thereof.

Credit Agreement, p. 1 (Ex. A).

20. Servicer is an Affiliate of Borrower and Parent under the definition in the
Credit Agreement. In turn, Servicer and Borrower are each Affiliates of Jacobsen and Kravetz

under the definition in the Credit Agreement.

21. Section 2.01 of the Credit Agreement provided that Lender, as the initial

lender, would advance $50,000,000.00 to Borrower. (See Ex. A).
Case 1:19-cv-00959-DAB Document 1 Filed 01/31/19 Page 6 of 22

22. Under Section 8.01(a)(i), an “Event of Default” occurs under the Credit

Agreement if there is a default:

in the payment of (A) any interest on the Loan when the same shall
become due and payable, and (B) any other amount due to the
Administrative Agent, in such capacity, pursuant to the Loan
Documents, when the same becomes due and payable, in each case
which default continues for a period of two (2) Business Days
following the earlier of knowledge of, or written notice to the
Borrower;

Credit Agreement, § 8.01(a)(i) (Ex. A).

23. Under Section 8.01(a)(@i), an “Event of Default” occurs under the Credit

Agreement if there is a default:

in the payment of the outstanding principal balance of the Loan (and
any accrued and unpaid interest thereon, including accrued but
uncapitalized PIK Interest) on the Maturity Date;

Credit Agreement, § 8.01(a)(11) (Ex. A). The Credit Agreement further defines the Maturity Date
under the Credit Agreement as the earlier to occur of (a) the stated maturity date of June 29, 2018,
(b) the day on which the Loan shall have been declared or otherwise become due and payable
following an Event of Default pursuant to Section 8.02 of the Credit Agreement, or (c) a change

of control of Borrower. Credit Agreement, pp. 10,15 (Ex. A).

24. Under Section 8.01(a)(v), an “Event of Default” occurs under the Credit

Agreement if:

an Insolvency Event with respect to any Borrower Party or any
Affiliate shall have occurred;
Case 1:19-cv-00959-DAB Document 1 Filed 01/31/19 Page 7 of 22

Credit Agreement, § 8.01(a)(v) (Ex. A). “Insolvency Event” is broadly defined in the Credit
Agreement to mean, among other things, that a person is “unable to pay its debts as they become

due.” Credit Agreement, p. 7.

25. Under Section 8.01(a)(xi), an “Event of Default” occurs under the Credit

Agreement if:

(A) any default or breach occurs, which is not cured within any
applicable grace period or waived, in the payment of any amount
with respect to any Indebtedness (other than the Obligations) of any
Borrower Party or any Subsidiary of a Borrower Party for borrowed
money having an aggregate principal amount in excess of $500,000
individually or in the aggregate; or (B) any default or breach occurs,
which is not cured within any applicable grace period or waived, in
the performance, observance or fulfillment of any covenant
contained in any agreement, contract, document or instrument to
which any Borrower Party or any Subsidiary of a Borrower Party is
a party or to which any of their properties or assets are subject or
bound (x) under or pursuant to which any Indebtedness having an
aggregate principal amount in excess of $500,000 individually or in
the aggregate was issued, created, assumed, guaranteed or secured
and such covenant default or breach continues for more than any
applicable grace period and permits the holder of any such
Indebtedness to accelerate the maturity thereof, or (y) that is
between any Borrower Party or any Subsidiary of a Borrower Party,
on the one hand, and any Lender or Affiliate of any Lender on the
other hand (other than the Loan Documents); or (C) any
Indebtedness of a Borrower Party or any Subsidiary of a Borrower
Party for borrowed money having an aggregate principal amount in
excess of $500,000 individually or in the aggregate is declared to be
due and payable or is required to be prepaid (other than by a
regularly scheduled payment or a payment due on the voluntary
termination of a capital lease) prior to the stated maturity thereof, or
there occurs any event which would cause any such obligation to
become, or allow any such obligation to be declared, due and
payable;

“Indebtedness” is broadly defined in the Credit Agreement to include any “indebtedness or liability

of such Person for borrowed money,” “obligations issued or for liabilities incurred on the account
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 8 of 22

of such Person,” and “obligations of others secured by any lien on property or assets of such

Person.” Credit Agreement, p. 6 (Ex. A).

26. Pursuant to Section 8.03(a) of the Credit Agreement, Lender (and any
subsequent lenders or participants) irrevocably appoints Agent its agent and authorizes Agent “to
take such actions on its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are reasonably incidental
thereto.” “Loan Documents” is defined to include the Credit Agreement. Credit Agreement, p. 9

(Ex. A). Agent is authorized to enforce the Credit Agreement and to bring this action.

27. As provided in the Credit Agreement, $50,000,000.00 in credit was

extended to Borrower by Lender.

The First Amendment

28. On or about December 28, 2017, Borrower and Parent entered into a First
Amendment to the Credit Agreement with Lender and Agent (the “First Amendment”). A true

and correct copy of the First Amendment without exhibits is attached hereto as Exhibit B.

The Guaranties

29. To induce Lender and Agent to enter into the First Amendment, Jacobsen
and Kravetz each executed and delivered the Guaranties to Lender and Agent. True and correct

copies of the Guaranties are attached hereto as Exhibits C and D.

30. Pursuant to the Guaranties, Jacobsen and Kravetz each absolutely,
irrevocably and unconditionally guarantee the “due and punctual payment and performance of the

Guaranteed Obligations (other than the Originator Receivables Obligations) upon the occurrence
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 9 of 22

of a “Guaranty Trigger Event.” The Guaranties define “Guaranteed Obligations” to include “all

Obligations of Borrower to Lender and Agent under the Credit Agreement.” Guaranties, §§ 1, 2.

31. Each of the Guaranties defines a Guaranty Trigger Event to include the

following events:

(iii) fraud or intentional misrepresentation by any officer,
employee, agent or representative of the Borrower or its
Affiliates in connection with the transactions contemplated by
the Transaction Documents, or in respect of the Collateral or
any Underlying Portfolio;

ae RK

(x) any violation by Borrower or Parent of Section 7.01(a),
7.01(u), 7.01¢w), of [sic] Section 7.02 of the Credit
Agreement;

38 OK ok

(xv) an Insolvency Event with respect to Borrower, Guarantor, the
Servicer, any Senior Borrower or any of their Affiliates;

Guaranties, § 1 (iii), (x), (xv) (Exs. C, D).

32. Each of the Guaranties states that it is “an absolute, unconditional and
continuing guaranty of payment and performance of all Guaranteed Obligations.” Each of the
Guaranties further explicitly states that the obligations under the Guaranty are irrevocable. See

Guaranty, § 3(a) (Exs. C, D).

33. | The Guaranties further provide that no act or thing is needed to occur to
establish liability on the obligations guaranteed under the Guaranties. Further, no act or thing,

except full payment, discharge and performance of all Guaranteed Obligations shall in any way
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 10 of 22

exonerate the Guaranties or modify, reduce, limit or release the liability of Guarantors under their

Guaranties. See Guaranty, § 3(b) (Exs. C, D).

34. The Lender and/or Agent are not required to look first to the Borrower or
any person before pursuing collection under the Guaranties. See Guaranty, § 3(b) (Exs. C, D). The

Guaranties further provide:

Section 4. Continuation and Validity of Guaranteed Obligations.
The liability of the Guarantor shall not be affected or impaired by
any of the following events: (a) the validity, enforceability,
discharge, disaffirmance, settlement or compromise (by any Person,
including any trustee in bankruptcy or other similar official) of the
Guaranteed Obligations or of the Loan Documents, (b) the absence
of any attempt to collect the Guaranteed Obligations from the
Borrower or any guarantor or other Person, (c) the waiver or consent
by the Lender, the Agent, or any other Person with respect to any
provision of any instrument or agreement evidencing the
Guaranteed Obligations, any delay or lack of diligence in the
enforcement of the Guaranteed Obligations, or any failure to
institute proceedings, file a claim, give any required notices or
otherwise protect the Guaranteed Obligations other than the
obligations sought to be enforced, (d) any change of the time,
manner or place of payment or performance, or any other term of
any of the Guaranteed Obligations, (e) any law, regulation or order
of any jurisdiction affecting any term of any of the Guaranteed
Obligations or rights of the Lender or the Agent with respect thereto,
(f) the failure by the Agent to take any steps to perfect and maintain
perfected its interest in the Collateral or any security or collateral
related to the Guaranteed Obligations, (g) the commencement of any
bankruptcy, insolvency or similar proceeding with respect to the
Borrower or any other Affiliate of the Borrower, (h) any full or
partial release of, compromise or settlement with, or agreement not
to sue, the Borrower or any guarantor or other person liable in
respect of any Guaranteed Obligations, (i) any release, surrender,
cancellation or other discharge of any evidence of the Guaranteed
Obligations or the acceptance of any instrument in renewal or
substitution thereof, (j) any collection, sale, lease or disposition of,
or any other enforcement of or realization on, any Collateral, (k) any
assignment, pledge or other transfer of the Guaranteed Obligations
or any evidence thereof, (1) any acceptance of collateral security,
guarantors, accommodation parties or sureties for any or all
Guaranteed Obligations, (m) any change in the existing relationship

10
Case 1:19-cv-00959-DAB Document 1 Filed 01/31/19 Page 11 of 22

between the Guarantor and the Borrower, including, without
limitation, any sale or other transfer of the membership interest of
the Borrower or (n) any legal or equitable discharge or defense of
the Guarantor. The Guarantor waives any and all defenses and
discharges available to a surety, guarantor or accommodation co-
obligor.

Guaranties, § 4 (Exs. C, D).

35. | Each Guaranty expressly waives all defenses to enforcement, including
without limitation, defenses relating to any invalidity or unenforceability of the Borrower’s
obligations and any defense based upon waiver, release, discharge in bankruptcy, the statute of

limitations, res judicata, or statute of frauds, among others:

Waivers. The Guarantor waives any and all defenses, claims, setoffs
and discharges of the Borrower, or any other obligor, pertaining to
the Guaranteed Obligations. Without limiting the generality of the
foregoing or any other provision hereof, to the fullest extent
permitted by applicable law, the Guarantor hereby waives: (a) any
defense arising by reason of any invalidity or unenforceability of the
Borrower’s obligations in respect of the Loan Documents, any
manner in which the Lender or the Agent have exercised (or not
exercised) any rights and remedies under the Loan Documents, or
any cessation from any cause whatsoever of the liability of any
obligor, guarantor or Person; (b) all presentments, demands for
performance, notices of nonperformance, protests, notices of
protest, notices of dishonor and notices of acceptance of the Loan
Documents (including this Guaranty); (c) any release of any of the
Collateral provided under the Security Agreement or other Loan
Documents; (d) notice of any indulgences, extensions, consents or
waivers given to the Borrower or any other obligor, guarantor or
Person, notice of any Default or Event of Default under the Credit
Agreement or default or event of default under any of the other Loan
Documents or other notice of any kind whatsoever; (e) any right or
claim of right to cause the Agent to proceed against the Borrower or
any other obligor, guarantor or Person in any particular order, to
proceed against or exhaust any collateral security held by the Lender
or the Agent at any time or to pursue any other right or remedy
whatsoever at any time; (f) any requirement of diligence or
promptness on the Lender’s or the Agent’s part in (x) making any
claim or demand on or commencing suit against the Borrower or any

11
Case 1:19-cv-00959-DAB Document 1 Filed 01/31/19 Page 12 of 22

other obligor, guarantor or Person, and (y) otherwise enforcing the
Lender’s or the Agent’s rights in respect of the Credit Agreement or
the other Loan Documents; (g) any defense of waiver, release,
discharge in bankruptcy, statute of limitations, res judicata, statute
of frauds, anti-deficiency statute, fraud, usury, illegality or
unenforceability which may be available to any person liable in
respect of any Guaranteed Obligations, or any setoff available
against, the Lender or the Agent to the Borrower or any other such
person, whether or not on account of a related transaction; and (h)
any duty of the Lender or the Agent to advise the Guarantor of any
information known to the Lender or the Agent regarding the
financial condition of the Borrower or any other circumstance, it
being agreed that the Guarantor assumes responsibility for being and
keeping informed of such condition or any such circumstance.

Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law, the Guarantor specifically waives all
defenses the Guarantor may have based upon any election of
remedies by the Lender or the Agent which destroys the Guarantor’s
rights to proceed against the Borrower or any other obligor,
guarantor or Person for reimbursement, contribution or otherwise,
including any loss of rights that it may suffer by reason of any rights,
powers, remedies or defenses of the Borrower in connection with
any laws limiting, qualifying or discharging indebtedness of or
remedies against the Borrower, and the Guarantor hereby agrees not
to exercise or pursue, so long as any of the Guaranteed Obligations
remain unsatisfied, any right to reimbursement, subrogation, or
contribution from the Borrower in respect of payments hereunder.

Guarantor additionally waives, to the fullest extent permitted by
applicable law, without limiting any other waiver or provision
contained in this Guaranty, all rights and benefits which might
otherwise be available to it under Sections 2809, 2810, 2815, 2819,
2821, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 of the
California Civil Code. Guarantor hereby waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in
nature and applies to the Guaranteed Obligations, whether existing
now or in the future.

Guaranties, § 7 (Exs. C, D). Further, each Guarantor expressly represents that the waivers set forth
in the Guaranty are made with the Guarantor’s full knowledge of its significance and

consequences:

12
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 13 of 22

Significance of Waivers. The Guarantor represents, warrants and
agrees that each of the waivers set forth herein are made with the
Guarantor’s full knowledge of its significance and consequences,
with the understanding that events giving rise to any defense waived
may diminish, destroy or otherwise adversely affect rights which the
Guarantor otherwise may have against the Borrower or any other
obligor, guarantor or Person, or against collateral, and that under the
circumstances the waivers are reasonable.

Guaranties, § 8 (Exs. C, D).

36. | Each Guaranty also expressly provides that the Guarantor shall pay or

reimburse Lender or Agent for reasonable attorney’s fees incurred in enforcing the Guaranties:

Reimbursement. The Guarantor shall pay or reimburse all
reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by the Lender or the
Agent in connection with the protection, defense or enforcement of
the Guaranty in any litigation or bankruptcy or insolvency
proceedings.

Guaranties, § 9 (Exs. C, D).

The CIBC Bank Lawsuit

37.  OnJune 6, 2018, CIBC Bank USA (“CIBC”) commenced an action against
Servicer, as well as JH Portfolio Debt Equities 2, LLC, JH Portfolio Debt Equities 4, LLC and JH
Reviver LLC in the United District Court for the Northern District of Illinois captioned CIBC Bank
USA fik/a The Private Bank and Trust Company, as Administrative Agent v. JH Portfolio Debt
Equities, LLC; JH Portfolio Debt Equities 2, LLC; JH Portfolio Debt Equities 4, LLC; and JH

Reviver LLC [Civil Action No. 18-cv-3964] (the “CIBC Complaint’).

38. Servicer is a defendant in the CIBC Complaint. In addition, Servicer is both

an Affiliate of Borrower and Parent and a Borrower Party under the relevant definitions in the

13
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 14 of 22

Credit Agreement. See Credit Agreement, pp. 1-2 (Ex. A). Moreover, Servicer is an affiliate of

Jacobsen and Kravetz under the definition of Affiliate in the Credit Agreement. See id.

39. The CIBC Complaint alleges that Servicer and the other defendants were
parties to a credit agreement dated June 29, 2017 between Servicer, the other defendants and CIBC
Bank USA f/k/a/ the PrivateBank and Trust Company (the “Senior Loan Agreement’). Servicer

and the other defendants are identified as “Borrowers” in the CIBC Complaint.

40. The Senior Loan Agreement identified in the CIBC Complaint is also
defined as the Senior Loan Agreement in the Credit Agreement. In addition, the Senior Loan

Agreement is referenced in each of the Guaranties.

41. The CIBC Complaint alleges that the Senior Loan Agreement provided
Servicer and the other defendants with a “revolving line of credit from which they could borrow
money...in an aggregate amount not to exceed the lesser of the Aggregate Commitments (hereafter
defined) and the Borrowing Base Amount (as such term is defined in the [Senior Loan

Agreement|.”

42. The CIBC Complaint further alleged that Servicer and other defendants
were required to provide certain information to CIBC under the Senior Loan Agreement,
including: (i) to provide Borrowing Base Certificates, which “contain a calculation of the
Borrowing Base Amount as of the end of the preceding month”; (ii) to provide “monthly financial
statements as of the end of each month,” as well as “consolidated and consolidating financial
statements as of the end of such fiscal year”; (i1i) to provide information with respect to the

portfolios owned by Servicer and the other defendants; (iv) to provide information about dividend

14
Case 1:19-cv-00959-DAB Document 1 Filed 01/31/19 Page 15 of 22

distributions or similar payments made to any direct or indirect equity holders of Servicer or the

other defendants.

43. | The CIBC Complaint further alleges that Servicer and the other defendants
defaulted under the Senior Loan Agreement and related agreements by, among other things,
providing “Borrowing Base Certificates” that “contained materially false, misleading and incorrect
information.” These Borrowing Base Certificates formed the basis for determining the amount
that Servicer and the other defendants were able to draw down under the line of credit provided
for in the Senior Loan Agreement. Based upon these allegedly materially false Certificates, the
CIBC Complaint alleges that Servicer and the other defendants caused the lenders under the Senior
Loan Agreement “to advance more than $80,000,000.00 above the limits set forth in” the Senior
Loan Agreement. The CIBC Complaint further alleged that Servicer and the other defendants

failed to provide any Borrowing Base Certificates for certain months.

44. The CIBC Complaint also alleges that Servicer and the other defendants
defaulted on the Senior Loan Agreement by failing to provide accurate information regarding the

portfolios owned by Servicer and the other defendants.

45. In addition, the CIBC Complaint alleges that Servicer and the other
defendants defaulted under the Senior Loan Agreement by failing to provide CIBC or the lenders
under the Senior Loan Agreement with monthly financial statements or audited financial

statements for the fiscal year ending December 31, 2017.

46. Further, the CIBC Complaint also stated that Servicer and the other

defendants defaulted under the Senior Loan Agreement by failing to provide CIBC or the lenders

15
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 16 of 22

under the Senior Loan Agreement with information concerning dividend distributions or similar

payments made to any direct or indirect equity holders of Servicer or the other defendants.

47. Based upon the numerous “Events of Default,” including the ones
summarized above, CIBC claimed that Servicer and the other defendants had breached the Senior

Loan Agreement and alleged a breach of contract claim against Servicer and the other defendants.

Defaults Under the Credit Agreement

48. After the Guaranties were executed, “Events of Default” under the Credit

Agreement occurred, including several set forth below.

49. An “Event of Default” occurred under Section 8.01(a)(xi) of the Credit
Agreement because Servicer and the other defendants breached their obligations to CIBC under
the Senior Loan Agreement. Servicer is a Borrower Party under the Credit Agreement in its own
right and a subsidiary of Parent, another Borrower Party. Servicer’s breaches under the Senior
Loan Agreement each constitute a separate default by Servicer in the performance, observance or
fulfillment of any covenant contained in any agreement or contract to which “any Borrower Party
or any Subsidiary of a Borrower Party is a party,” as well as the default in payment of Indebtedness

in excess of $500,000. See Credit Agreement, § 8.01(a)(xi) (Ex. A).

50. An “Event of Default” occurred under Section 8.01(a)(v) of the Credit
Agreement because Servicer and the other Borrower Parties and Affiliates were subject to an
“Insolvency Event” under the Credit Agreement. Specifically, Servicer failed and was unable to

pay its debts as they came due, as evidenced by the CIBC Complaint.

16
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 17 of 22

51. On June 12, 2018, Lender and Agent sent Borrower and Parent a Notice of
Default and Acceleration; Demand for Payment; Reservation of Rights letter (the “Notice of
Acceleration”). In the Notice, Lender and Agent exercised their right under Section 8.02 of the’
Credit Agreement to declare the loan provided by the Credit Agreement to be immediately due
and payable. Pursuant to this Notice of Acceleration, all amounts outstanding under the Credit
Agreement and related loan documents matured and became fully due and payable on June 12,

2018.

52. The June 12, 2018 deadline in the Notice of Acceleration constitutes a

Maturity Date under Section 8.01(a)(ii) of the Credit Agreement.

53. Despite receiving the June 12, 2018 Notice of Acceleration, Borrower and
Parent failed to pay the outstanding principal balance due and owing under the Credit Agreement.
As a result, Borrower and Parent defaulted under Section 8.01(a)(ii) of the Credit Agreement by
failing to pay the outstanding principal balance of the loan provided under the Credit Agreement
by the designated Maturity Date. In addition, Borrower and Parent defaulted under Section
8.01(a)(i) because Borrower and Parent failed to pay their outstanding indebtedness under the

Credit Agreement.

54. In any event and regardless of any accelerated Maturity Date, the stated
Maturity Date under the Credit Agreement was June 29, 2018. Borrower and Parent failed to pay
the outstanding obligations under the Credit Agreement after such stated Maturity Date and, as a
result separate and additional “Events of Default” occurred under Sections 8.01(a)(@) and (ii) of

the Credit Agreement.

17
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 18 of 22

Guaranty Trigger Events Under the Guaranties

55. In addition, Borrower’s and Servicer’s actions led to the occurrence of

several “Guaranty Trigger Events” under the Guaranties.

56. First, a Guaranty Trigger Event occurred pursuant to Section 1(iii) of each
of the Guaranties. In this respect, the CIBC Complaint alleges numerous instances of fraud or
intentional misrepresentations by an officer, employee, agent or representative of Servicer and the
other defendants in connection with transactions contemplated by the Credit Agreement, the Senior

Loan Agreement and other Transaction Documents.

57. Second, a Guaranty Trigger Event occurred pursuant to Section 1(x) of each

of the Guaranties. In this respect, Borrower and Parent:
e failed to comply with Section 7.01(u) of the Credit Agreement; and

e failed to comply with Section 7.02(p) of the Credit Agreement by violating the negative

covenants set forth in Article VII of the Senior Loan Agreement.

58. Third, a Guaranty Trigger Event occurred pursuant to Section 1(xv) of each
of the Guaranties because an Insolvency Event occurred. In this respect, Servicer was unable to

pay its debts as they came due.

59. On September 12, 2018, Lender and Agent served a Notice of Guaranty
Trigger Event and Demand for Payment on Kravetz and Jacobsen (the “Guaranty Demand

Letters”). Therein, Lender and Agent identified the above-referenced Guaranty Trigger Events

18
Case 1:19-cv-00959-DAB Document 1 Filed 01/31/19 Page 19 of 22

under the Guaranties and demanded that Jacobsen and Kravetz immediately pay all amounts

outstanding with respect to the Guaranteed Obligations.

60. On October 9, 2018, Lender and Agent sent Borrower, Parent, Servicer,
Jacobsen and Kravetz a second demand letter, once again demanding payment under the Credit

Agreement and the Guaranties (the “Second Demand Letter’’).

61. On or about December 3, 2018, Lender and Agent sent Borrower, Parent,
Jacobsen and Kravetz a Second Notice of Default and Acceleration Guaranty Trigger Event;
Demand for Payment; Reservation of Rights letter, demanding payment under the Credit

Agreement and the Guaranties (the “Third Demand Letter”).

62. Despite receiving the Guarantee Demand Letters, Second Demand Letter,
and Third Demand Letter, Jacobsen and Kravetz failed to immediately pay all amounts outstanding

with respect to the Guaranteed Obligations.

63. To date, Jacobsen and Kravetz have failed to satisfy the Guaranteed

Obligations, despite demand.
COUNT I —- BREACH OF CONTRACT

64. Lender and Agent repeat and reallege the allegations contained in

paragraphs 1| through 63.

65. Pursuant to the Guaranties, Jacobsen and Kravetz each absolutely,
irrevocably and unconditionally guaranteed the due and punctual payment and performance of the

Guaranteed Obligations upon the occurrence of a Guaranty Trigger Event.

19
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 20 of 22

66. The Guaranties define “Guaranteed Obligations” to include “all Obligations

of Borrower to Lender and Agent under the Credit Agreement.” Guaranties, §§ 1, 2.

67. Jacobsen and Kravetz’s obligations under the Guaranties were triggered by
the occurrence of Guaranty Trigger Events, including without limitation, the Guaranty Trigger

Events set forth above.

68. Likewise, Borrower, Parent, and Servicer — each a Borrower Party under
the Credit Agreement — defaulted on the Credit Agreement by the occurrence of several “Events

of Default,” including without limitation, the defaults set forth above.

69. Lender and Agent have performed all their obligations under the Credit

Agreement.

70. Under the Credit Agreement, the total amount of principal due and owing

to Lender and Agent as of January 29, 2019 is $50,000,000.

71. In addition, pursuant to the Credit Agreement, the total amount of accrued

interest and changes due and owing to Lender and Agent as of January 29, 2019 is $8,811,490.70.

72. By Guarantors’ breach of their obligations under the Guaranties, Lender and
Agent have been damaged in an amount not less than $58,811,490.70 together with all accrued
and unpaid interest thereon from January 29, 2019 going forward, plus late charges, fees, collection

costs and expenses.

20
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 21 of 22

COUNT II — ATTORNEY’S FEES

73. Lender and Agent repeat and reallege the allegations contained in

paragraphs 1 through 72.

74. Pursuant to Section 9 of each Guaranty, Lender and Agent are entitled to
recover their attorneys’ fees, court costs and expenses incurred in connection with the enforcement

of the Guaranties.

COUNT III - UNJUST ENRICHMENT

75. Lender and Agent repeat and reallege the allegations contained in

paragraphs 1 through 74.

76. Jacobsen and Kravetz received a benefit due to the funds expended to

Borrower under the Credit Agreement, as amended by the First Amendment.

77. Jacobsen and Kravetz would be unjustly enriched if they could retain the
benefits, they received because of the Credit Agreement without compensation to Lender and

Agent.

78.  Asaresult of the foregoing, Jacobsen and Kravetz have each been unjustly

enriched in an amount to be determined at trial.

WHEREFORE, Lender and Agent demand judgment against defendants Jacobsen

and Kravetz as follows:

(a) on Count I, against Jacobsen and Kravetz, in the principal sum of
$50,000,000., together with all accrued and unpaid interest thereon, plus
late charges, fees, collection costs and expenses;

21
Case 1:19-cv-00959-DAB Document1 Filed 01/31/19 Page 22 of 22

(b)

(c)

(d)

(e)

on Count Il, against Jacobsen and Kravetz, for collection costs and
expenses, including reasonable attorneys’ fees;

on Count III, against Jacobsen and Kravetz, in an amount to be determined
at trial;

interest from the time of breach of contract as set forth herein; and

for such other and further relief as the court deems just and proper

Dated: New York, New York
January 31, 2019

ZEICHNER ELVZMAN & KRAUSE LLP

 
 

 

Stuart /A. Krause
Bryaw D. Leinbach

1211 Avenue of the Americas
New York, New York 10036
(212) 223-0400
skrause@zeklaw.com
bleinbach@zeklaw.com

Attorneys for Citibank, N.A. and Citibank, N.A.
as Administrative Agent and Collateral Agent

22
